TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 30, 2014



                                       NO. 03-14-00346-CV


                                  Carolyn R. Milton, Appellant

                                                  v.

        Texas State Dental Board of Examiners and Julianne Hildebrand, Appellees




          APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on May 27, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.